DETAILED ACTION
In application filed on 04/15/2019, Claims 1-14 are pending. Claims 1-8 and 14 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 14 are in the reply filed on 02/09/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 3-4 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takai et al. [US 20120104333A1]. 
Regarding claim 1, Takai teaches a microfluidic particle, comprising:
a charged droplet [Fig. 1, ref. 5; Para 0063-0068; with charged polymer electrolyte layer];
an intermediate cladding layer having hydrophobicity [Fig. 6a-b; Para 0078; ‘hydrophobic silane coupling’] and coated outside the charged droplet [as structurally arranged in Fig. 1]; and
a dielectric surface layer [Fig. 1, ref. 1; ‘silica’; Para 0028, 0056] having hydrophilicity [Para 0056; ‘the silica particle in the water-dispersed colloidal silica (SiO2) has a hydroxyl group on a surface thereof] and coated outside the intermediate cladding layer [As structurally arranged in Fig. 1]. 

Regarding claim 3, Takai teaches microfluidic particle according to claim 1, wherein the charged droplet has positive charges [Fig. 1, ref. 5; Para 0063-0068; with charged polymer electrolyte layer];

Regarding claim 4, Takai teaches microfluidic particle according to claim 1, wherein the dielectric surface layer comprises: a silica nanoparticle. [Fig. 1, ref. 1; ‘silica’; Para 0028, 0056, 0099, 0108; ‘the silica particle in the water-dispersed colloidal silica (SiO2) has a hydroxyl group on a surface thereof]. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. [US20120104333A1], in view of Weitz et al. [US20090068170A1].
Regarding claim 2, Takai teaches particle according to claim 1, wherein the intermediate cladding layer [Fig. 6a-b; Para 0078; ‘hydrophobic silane coupling’] comprises: carboxymethylcellulose or soy protein isolate.
Takai does not teach carboxymethylcellulose or soy protein isolate. 

Weitz teaches suspending agents such as sodium carboxymethylcellulose [Para 0148]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai to incorporate carboxymethylcellulose as the intermediate cladding layer as taught by Weitz,  motivated by the need for a suspending agent [Para 0148] to be incorporated on the droplets containing B cells [Para 0134]. Doing so allows the droplet to be suspended in solution. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. [US20120104333A1]
Regarding claim 5, the microfluidic particle according to claim 1, wherein the charged droplet have a volume larger than or equal to 0.1 mm3 and smaller than or equal to 10 mm3, the intermediate cladding layer has a thickness larger than or equal to 1 nm and smaller than or equal to 10 nm, and the dielectric surface layer has a thickness larger than or equal to 1 nm and smaller than or equal to 10 nm.

Takai is silent to wherein the charged droplet have a volume larger than or equal to 0.1 mm3 and smaller than or equal to 10 mm3, the intermediate cladding layer has a thickness larger than or equal to 1 nm and smaller than or equal to 10 nm, and the dielectric surface layer has a thickness larger than or equal to 1 nm and smaller than or equal to 10 nm. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In microfluidic droplet generation, the selection of optimal conditions including structural parameters such as particle size and layer thickness can affect the velocity of droplet transportation, conductivity and cost of production. Thus, the structural parameters of the microfluidic particle are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate microfluidic particles/droplets at optimal structural conditions to allow for the production of particles that can maintain sufficient insulation and conduction characteristics in small circuits, at low costs.  

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. [US20120104333A1], in view of Cheng et al. [US20150008123A1], in further view of Dong et al. [US20160296934A1]

Regarding claim 7, Takai in view of Cheng teaches the microfluidic particle according to claim 6, wherein the digital microfluidic chip comprises:
Takai teaches a substrate [Para 0091 (‘glass substrate’)]; and
an electrode [Para 0090; Fig. 3, ref. 22, 32] having a hydrophobic surface disposed over the substrate [Para 0090], wherein the electrode is in direct contact with a flow channel, and the microfluidic particle is contained the flow channel.
Takai does not teach “hydrophobic surface of the electrode” and “wherein the electrode is in direct contact with a flow channel, and the microfluidic particle is contained the flow channel”

Cheng teaches hydrophobic surface of the electrode [Para 0003, 0053-0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai to incorporate a hydrophobic surface of the electrode” as taught by Cheng, motivated need for liquid to be manipulated because of the hydrophobic surface coating of dielectric layers (typically fluoropolymer) [ Cheng, Para 0035]. Doing so allows for EWOD may be applied in various applications, including digital microfluidics, optics, displays, and analysis of biological samples.

Takai in view of Cheng does not teach “wherein the electrode is in direct contact with a flow channel, and the microfluidic particle is contained the flow channel”. 

Dong teaches wherein the electrode is in direct contact with a flow channel, and the microfluidic particle [Fig. 1A, ref. 101] is contained the flow channel [structurally arranged in Annotated Fig. 1A]. 

    PNG
    media_image1.png
    662
    1282
    media_image1.png
    Greyscale

Annotated Fig. 1A. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai in view of Cheng to place the electrode direct contact with a flow channel, and the microfluidic particle is contained the flow channel” as taught by Dong, motivated by need to carry out droplet actuation via control-engaged electrode-driving method [Dong, Abstract].  Doing so allows the manipulation or movement of droplets in digital microfluidic systems. 

Regarding claim 8, the microfluidic particle according to claim 7, wherein the electrode is made of graphene.
Takai in view of Dong does not teach the electrode is made of graphene. 
Cheng teaches wherein the electrode is made of graphene [Abstract, Para 0003-0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai in view of Dong to incorporate electrode made of graphene as taught by Cheng, motivated by the need to improve electrowetting on dielectrics (EWOD) [ Cheng, Para 0002]. Doing so enable various devices for optical and biological applications, including flexible displays and droplet manipulation in three-dimensional microfluidics.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. [US20120104333A1], in view of Cheng et al. [US20150008123A1]

Regarding claim 14, the method for driving a microfluidic system, comprising:
changing a voltage of electrodes to drive a microfluidic particle according to claim 1 to move. 
Takai teaches the microfluidic particle according to claim 1 [See teaching of Takai in claim 1]. 
Takai does not teach the method of “changing a voltage of electrodes to drive a microfluidic particle”

Cheng teaches the method for driving a microfluidic system, comprising: changing a voltage of electrodes… [Para 0056-0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai to incorporate  changing a voltage of electrodes to drive a microfluidic particle” as taught by Cheng, motivated by the need to drive the liquid droplets using graphene-based EWOD [ Cheng, Para 0057]. Doing so allows the movement of a liquid droplet in a linear or circular pattern. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nitin et al. [US20170268031A1]: teaches methods and devices for the detection of bacteriophages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797